Citation Nr: 1821783	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, from 40 percent to 20 percent, effective November 1, 2010, was proper.

2.  Entitlement to an increased evaluation for diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was initially before the Board in October 2016 when the claims were remanded for further development.  The RO issued a supplemental statement of the case in October 2017 (only addressing the increased diabetes mellitus and TDIU claims), and the appeal is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

Pursuant to the October 2016 Board remand, the RO was instructed to issue a supplemental statement of the case (SSOC) on all remanded issues that remained denied.  The RO did not readjudicate the Veteran's claim for whether the reduction of the rating for diabetes mellitus, type II, with diabetic retinopathy and immature cataracts and erectile dysfunction, from 40 percent to 20 percent, effective November 1, 2010, was proper and failed to promulgate an SSOC on this issue as requested by the Board in its October 2016 Remand.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not substantial compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2017).

Additionally, the Veteran submitted an April 2017 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there were potentially outstanding records from Arcadia Medical Associates from May 2010 to April 2017.  An attempt to obtain those records has not been made.  It appears records from this medical practice are current through April 2011.  See June 2012 Statement of the Case.  Therefore, any outstanding treatment records more recent than April 2011 from this practice should be obtained.  

In this regard, to avoid further delays in this case, it would be of great help to the VA if the Veteran himself submitted any records from Arcadia Medical Associates regarding his medical treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release (note that the April 2017 release expires 4/13/18) from the Veteran, obtain all outstanding records from Arcadia Medical Associates.  Any negative search result should be noted in the record. 

In this regard, it would be of great help to VA if the Veteran himself would obtain these records and submit them to the VA (or indicate they are not available), as this would greatly expedite the case. 

2.  After completing the above, and any other development deemed necessary, readjudicate all issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


